Citation Nr: 9917042	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  91-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for a service-connected duodenal ulcer with grade II 
erosive esophagitis and a hiatal hernia, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967, from July 1969 to August 1971, from April 1972 to April 
1974 and from November 1980 to January 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and November 1990 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The May 1990 rating decision, 
in pertinent part, granted entitlement to service connection 
for a duodenal ulcer with esophagitis and assigned a 10 
percent disability rating, effective from January 12, 1989.  
The November 1990 rating decision denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
case is now under the jurisdiction of the RO in Montgomery, 
Alabama.  The case was before the Board in September 1991, 
when it was remanded for additional medical records and 
examination of the veteran.  An April 1992 rating decision 
recharacterized the veteran's service-connected 
gastrointestinal disability as a duodenal ulcer with grade II 
erosive esophagitis and a hiatal hernia and assigned an 
increased disability rating of 20 percent, effective from 
January 12, 1989.  In September 1997, the Board again 
remanded the case for additional medical records and 
examination of the veteran.

In this decision, the Board has recharacterized the issue 
concerning a duodenal ulcer with grade II erosive esophagitis 
and a hiatal hernia on appeal in order to comply with the 
recent opinion by the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has also claimed entitlement to service 
connection for PTSD.  The RO erroneously included this claim 
as part of the veteran's claim for service connection claim 
for a psychiatric disorder in general, despite a detailed 
discussion of this matter in the Introduction of the 
September 1997 Board decision.  As previously noted, the 
claim for service connection for PTSD involves a separate and 
distinct claim that is not inextricably intertwined with the 
claim for service connection claim for a psychiatric disorder 
in general.  Service connection for PTSD was denied by means 
of a September 1998 supplemental statement of the case 
(SSOC).  The SSOC by which the veteran was notified of this 
decision did not include an adequate explanation of his 
appeal rights as to that issue.  Since the issue is not 
already on appeal, the veteran must be provided appropriate 
notice of the September 1998 decision and of the steps he 
must take in order to appeal the denial of his claim for 
service connection for PTSD.  38 U.S.C.A. § 5104 (West 1991 & 
Supp. 1999).  Absent proper notice of the determination, 
there has been no opportunity for the veteran to initiate 
appeal of this issue through filing a notice of disagreement.  
This claim is not currently before the Board on appeal and is 
referred to the RO for appropriate action.  38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)

The veteran also wishes to pursue a claim of entitlement to 
service connection for abdominal wall pain, or diastasis 
rectus of the abdominal wall.  This issue has not been 
adjudicated or developed for appeal, and is referred to the 
RO for appropriate action.

The claim concerning service connection for an acquired 
psychiatric disorder will be addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's service-connected duodenal ulcer with grade 
II erosive esophagitis and a hiatal hernia is manifested by 
subjective complaints of intermittent problems with heartburn 
and pyrosis, occasional nausea, rare regurgitation, and a 
sensation that food sticks; and objective evidence of 
generalized tenderness to deep palpation throughout the 
abdomen and essentially normal UGI.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected duodenal ulcer with grade II erosive 
esophagitis and a hiatal hernia are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.114 
Diagnostic Codes 7305, 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service-connected duodenal ulcer with grade II erosive 
esophagitis and a hiatal hernia

A.  Factual Background

The veteran's service medical records disclose treatment for 
gastrointestinal symptomatology as early as 1985.  A February 
1985 upper gastrointestinal series (UGI) revealed a duodenal 
ulcer.  The veteran was prescribed Tagamet.  In November 
1985, he was diagnosed as having hyperacidity syndrome versus 
recurring duodenal ulcer.  A UGI in September 1987 was within 
normal limits.

VA treatment records dated in June 1989 indicated that the 
veteran complained of abdominal weakness, crampy pain, and 
tightness of the stomach with standing at attention.  He 
stated that it felt like he was being cut with a knife.  He 
also reported a burning pain in his stomach with eating.  He 
felt full even with small meals.  A UGI series was 
interpreted as normal.

On VA examination in July 1989, the veteran complained of 
pain in the upper esophagus.  His abdomen was soft and flat 
without masses.  The examiner noted no evidence of an ulcer 
on June 1989 gastrointestinal (GI) series.

VA treatment records dated in July 1989 indicated that the 
veteran complained of periumbilical pain with exercise and 
bending.  In November 1989, he sought treatment for acid 
indigestion for several months, especially upon lying down at 
night and eating peanut butter and drinking orange juice.  He 
also reported a separate, mid-line epigastric pain that was 
worsened by lifting and doing sit-ups.  This had been 
bothering him for several years.  His prior ulcer had 
resolved with Tagamet.  The abdomen was soft, non-distended 
and not tender.  Bowel sounds were normal.  On rectal 
examination, there was no tenderness or masses.  There was 
also no hepatosplenomegaly.  The examiner's assessment was 
acid dyspepsia with a history of peptic ulcer disease and 
musculoskeletal epigastric pain.  The veteran was prescribed 
Tagamet.

The veteran testified at a personal hearing at the RO in 
February 1990.  He complained of reflux, or acid indigestion, 
with drinking or eating.  He took Rolaids and Tums.  He was 
only able to do 10 to 15 push-ups because his stomach 
tightened up like a rock.    

In March 1990, the veteran sought treatment for reflux 
esophagitis with worsening of symptoms lying down and after 
large meals.  This was treated for a short time with blockers 
with modest relief, but no significant change.  The veteran 
also reported a mid-line upper abdominal pain that he had 
more or less continually since active service.  This pain was 
particularly exacerbated by lifting heavy loads and by 
certain positions of his body.  The pain was essentially 
never absent.  Esophagogastroduodenoscopy (EGD) revealed two 
small esophageal erosions, one measuring .5 millimeter in 
diameter and the other two to three millimeters.  Pertinent 
diagnoses included gastroesophageal reflux disease (GERD), 
reflux esophagitis with erosions, and chronic abdominal pain, 
probably musculoskeletal, +/- spinal origins.  The veteran 
was prescribed medication (on research protocol).  On 
examination four weeks later, he had no complaints, except 
chronic abdominal muscle wall herniation, intermittent.  The 
examiner diagnosed grade II erosive esophagitis.  An 
endoscopy was normal, with no active erosions of the 
esophagus.  

The veteran again sought treatment for constant pain in the 
mid-epigastric region with radiation to the back in April 
1990.  The pain was reportedly sharp, and his abdomen 
tightened up after lifting heavy machinery or doing sit-ups.  
The assessment was probably muscular strain.  In August 1990, 
the veteran complained of a chronic, vague, abdominal pain.  
He had normal bowel functions.  A barium enema was normal.  
The abdomen was soft and non-tender with no masses.  The 
examiner diagnosed abdominal pain, etiology unknown.  A 
September 1990 endoscopy was interpreted as normal.  There 
was a small hiatal hernia.  There was minimal deformity of 
the duodenum, but no active mucosal disease.  

In September 1990, the veteran was diagnosed as having a 
linea alba defect/abdominal muscle tear, chronic.  Three days 
later, he again complained of mid-abdominal pain, 
superficial, supraumbilical, with increased muscular 
activity.  Examination was negative.  The examiner diagnosed 
abdominal pain, chronic, etiology unknown.  In November 1990, 
examination was benign.  The examiner diagnosed GERD, failed 
on antacids.  The veteran was prescribed Tagamet.  

In January 1991, the veteran reported more problems with acid 
indigestion since September 1990.  He also complained of pain 
in the mid-line of the abdomen that occurred with increased 
intraabdominal pressure.  The examiner diagnosed GERD, 
symptoms not controlled, and abdominal wall pain.  Zantac was 
prescribed.  The veteran underwent surgical repair of an 
umbilical hernia in March 1991 at the VA Medical Center in 
Memphis, Tennessee.   In May 1991, he reported only minimal 
heartburn, mostly with lying down.  He denied any dysphagia.  
Pertinent diagnoses included GERD. 

The veteran was afforded a VA stomach examination in February 
1992.  He complained of continued reflux symptoms consisting 
of burning substernal pain, sometimes awakening him at night.  
He denied any nausea, vomiting, or difficulty swallowing.  
His weight had remained steady at 185 pounds.  He had never 
been anemic to his knowledge.  The examiner noted that the 
veteran was well nourished.  The abdomen was muscular and 
non-tender.  No masses were palpated.  The liver was not 
enlarged.  A UGI showed a hiatal hernia without reflux and a 
B-ring.  A barium tablet passed the B-ring without any 
evidence of obstruction.  The examiner's impression was 
previous duodenal ulcer, no radiologic evidence of activity 
now; symptoms of reflux esophagitis, fairly mild and fairly 
continuous, but currently under therapy.  

In January 1994, the veteran was hospitalized at the VA 
Medical Center in Biloxi, Mississippi, for repair of 
diastasis rectus of the abdominal wall.  The abdomen was 
soft, non-tender, and non-distended.  There were no palpable 
masses or organomegaly.  Stool was guaiac negative.  

On VA examination in May 1998, the examiner reviewed the 
veteran's claims file.  The veteran reported taking no 
medication for the past six months.  To the best of his 
knowledge, he had no recurrence of an active ulcer since 
1985.  His symptoms were primarily gastroesophageal reflux, 
including intermittent problems with heartburn and pyrosis.  
He denied any diarrhea or constipation.  He had one bowel 
movement daily.  He also reported occasional nausea or rare 
regurgitation, but no true vomiting.  Carbonated drinks 
reportedly produced heartburn.  He reported having a 
sensation that food sticks one to three times per week and he 
frequently had to drink fluid to get it down.  Spicy food 
also produced heartburn.  He awakened at night with bitter 
material in his throat approximately twice a week.  This was 
occasionally accompanied by coughing indicating aspiration of 
gastric contents.  The examiner indicated that the veteran 
weighed 197.3 pounds.  His weight had been stable between 185 
and 191 over the past 10 years.  He was well developed and 
well nourished.  There was no pallor.  There was no clinical 
evidence of anemia.  Examination revealed generalized 
tenderness to deep palpation throughout the abdomen.  It was 
not localized to the epigastrium.  No abdominal viscera or 
masses were felt.  UGI revealed no evidence of gastric or 
duodenal ulcer.  There was a 1 to 1.5 centimeter well-
circumscribed filling defect within the third portion of the 
duodenum, likely representing a leiomyoma, lipoma or similar 
finding.  Pertinent diagnoses included GERD, moderately 
symptomatic.  The examiner stated that since the symptoms of 
GERD and duodenal ulcer are similar, it was impossible to 
ascertain whether the veteran's duodenal ulcer had been 
active since the first occasion.  The examiner further stated 
that, "it is clear that [the veteran] is having significant 
upper GI symptoms at the present time which in my opinion are 
attributable to the gastroesophageal reflux disorder.  It is 
of interest to note that [the veteran] has not been on 
medication for six months so I think we are seeing  his 
symptoms at their worse [sic] at the present time.  I don't 
think is [sic] management has been optimal since he has not 
been tried on Omeprazole or similar type drugs. . . . his 
health is not impaired by anemia or weight loss.  His 
symptoms, while aggravating and bothersome, have not resulted 
in loss of time from work or required hospitalization."

On VA mental disorders examination in May 1998, the veteran 
reported that he attended aviation school in May 1989, 
completed a course as an aircraft power plant mechanic, and 
then entered college where he received a bachelor of science 
degree in professional aeronautics in May 1992.  He also 
received an associate's degree in  general technology and 
aviation mechanics.  He then taught technology at a college 
part time and had small jobs.  Since October 1996, he had 
been working as an aircraft mechanic.      


B.  Legal Analysis

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected duodenal ulcer 
with grade II erosive esophagitis and a hiatal hernia.  
Accordingly, his claim for an initial rating in excess of 20 
percent for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations and 
personal hearings.  There is no indication of additional 
treatment records that the RO failed to obtain, and 
sufficient evidence is of record to rate the veteran's 
service-connected disability properly.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The Court recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  12 Vet. App. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  See 
Fenderson.

Here, the RO's February 1991 statement of the case and its 
supplemental statements of the case provided the veteran with 
the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation for the service-connected 
disability.  All the evidence of record at the time of the 
May 1990 hearing officer's decision and the May 1990 and 
April 1992 rating decisions was considered in assigning the 
original disability rating for the veteran's disability.  The 
RO did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.   The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for this condition for any period of 
time since his original claim, and in April 1992 a higher, or 
20 percent disability rating, was assigned effective January 
12, 1989, the day following the veteran's separation from 
active service.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected condition.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a SSOC that correctly identified the issue on appeal.  
Any error to the veteran by the RO's phrasing of the issue on 
appeal was not prejudicial to him.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In this case, the RO 
assigned a 20 percent rating as of day after the veteran's 
separation from active service, i.e., January 12, 1989, and 
the Board will consider the evidence of record since that 
time in evaluating the veteran's claim.  

The impairment caused by the veteran's service-connected 
duodenal ulcer with grade II erosive esophagitis and a hiatal 
hernia is evaluated under criteria provided by the VA 
Schedule for Rating Disabilities under the General Rating 
Formula for Disease of the Digestive System.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1998).  According to the 
rating schedule, a moderate disability, manifested by 
recurring episodes of severe symptoms two or three times per 
year averaging 10 days in duration, or with continuous 
moderate manifestations, is rated 20 percent disabling.  A 
moderately severe disability, with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year, is rated 40 percent 
disabling.  The highest, or 60 percent rating, is assigned 
for a severe disability, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. Part 4, Diagnostic Code 7305 (1998).

The impairment caused by the veteran's service-connected 
disability is also appropriately evaluated under Diagnostic 
Code 7346 for evaluating the degree of impairment resulting 
from a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (1998).  Under this criteria, the next higher, or 30 
percent, rating may be assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
highest, or 60 percent, rating may be assigned for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1998).

After having considered all of the relevant evidence, the 
Board concludes that the impairment resulting from the 
veteran's service-connected disability does not more nearly 
approximate the criteria for the next higher rating, but 
rather is appropriately evaluated as "moderate" and is 
adequately compensated by the current 20 percent disability 
evaluation under diagnostic code 7305.  There has been no 
evidence of anemia, weight loss, vomiting, hematemesis or 
melena at any time.  The veteran's weight has remained 
essentially stable, with a low of 185 and a high of 197.3 
pounds.  There is also no objective evidence of 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  While the veteran does 
seek treatment for GI symptomatology, there has been no 
evidence showing that that he missed any days of work or was 
hospitalized because of his disability.  His condition was 
described as fairly mild on VA examination in February 1992.   
In May 1998, the examiner noted that the veteran's symptoms, 
while aggravating and bothersome, had not resulted in loss of 
time from work or required hospitalization.  UGI and EGD 
and/or endoscopy have been essentially negative with the 
exception of two small esophageal erosions in March 1990.  
Much of the veteran's symptomatology, i.e., abdominal pain, 
has also been attributed to a nonservice-connected muscular 
disability.  Therefore, the Board concludes that the medical 
evidence does not support a finding that the nature and 
severity of the veteran's GI disability is productive of a 
"moderately severe" or "severe" disability.  38 C.F.R. 
§§ 4.7, 4.114a, Diagnostic Code 7305 (1998).

Concerning diagnostic code 7346, the evidence does not show 
that the veteran manifests the severe symptoms associated 
with the highest, or 60 percent, rating.  There have been no 
complaints or findings of vomiting, weight loss, hematemesis, 
melena, anemia, or severe impairment of health.  Therefore, 
the remaining issue is whether the symptoms that he does 
experience more nearly approximate the degree of impairment 
contemplated by the 30 percent rating.  38 C.F.R. § 4.7 
(1998).  In this regard, the veteran has described some 
symptoms associated with the 30 percent rating, primarily, 
recurrent epigastric distress with pyrosis.  In February 
1992, he described a burning substernal pain.  He also 
reported rare regurgitation and some difficulty swallowing 
food in May 1998.  Prior to that time, he had consistently 
denied any dysphagia.  These symptoms are of less severity 
than that contemplated by the 30 percent rating.  Because the 
veteran's symptoms were fairly well controlled with 
medication, the Board concludes that the symptoms experienced 
have not been productive of considerable impairment of 
health.  As noted above, UGI and EGD and/or endoscopy have 
been essentially negative with the exception of two small 
esophageal erosions in March 1990.  Indeed, the May 1998 
examiner, who reviewed the veteran's claims file, indicated 
that the veteran's symptoms were at their worst only because 
he had not been on medication for the past six months.  More 
importantly, the examiner noted that the veteran's symptoms, 
while aggravating and bothersome, had not resulted in loss of 
time from work or hospitalization.  Again, much of the 
veteran's symptomatology, i.e., abdominal pain, has been 
attributed to a nonservice-connected muscular disability. 
Accordingly, the Board concludes that the claim for an 
increased disability rating must be denied.  38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7346 (1998).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).  The 20 percent rating is the 
appropriate rating in this case.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a service-connected duodenal ulcer with grade II erosive 
esophagitis and a hiatal hernia, on appeal from the initial 
grant of service connection, is denied.


REMAND

II.  Service connection for an acquired psychiatric disorder

Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

The prior remand specifically instructed the RO to schedule 
the veteran for a VA examination and request that the 
examiner provide an opinion as to the  date of onset of any 
psychiatric disorder(s) identified on examination.  
Specifically, the examiner was requested to discuss the 
likelihood that any current psychiatric disorder had its 
onset during the veteran's active service.  The veteran was 
afforded a VA mental disorders examination in May 1998, but 
the examiner did not render the requested opinion.  
Additional development is warranted in this regard.

As the case must be remanded for the foregoing reason, the RO 
should also again attempt to obtain the veteran's treatment 
records from Dr. Alice Christianson, John Hutson, Richard T. 
Elmore, and William C. Fargo, M.A.  It appears that incorrect 
addresses may have been used in the May 1998 letters to John 
Hutson and William C. Fargo, M.A.  There are copies of 
statements on letterhead associated with the claims folder 
that reflect their current mailing addresses.

Accordingly, the case is REMANDED for the following 
development:  

1.  Request that the veteran provide a 
list of those who have treated him for any 
psychiatric disorder since his separation 
for active service.  Request all records 
of any treatment reported by the veteran 
that are not already in the claims file.  
The Board is particularly interested in 
any treatment received from Dr. Alice 
Christianson, John Hutson, Richard T. 
Elmore, and William C. Fargo, M.A., and 
points out that actual treatment records, 
as opposed to summaries, are pertinent.  
Refer to the written statements on 
letterhead of record from John Hutson and 
William C. Fargo, M.A. for their correct 
mailing addresses. 

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 CFR 
3.159(c).

2.  Afford the veteran an appropriate VA 
examination.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder, 
including the service medical records. 

The examiner should render diagnoses of 
all current psychiatric disorders found 
to be present.  All necessary tests in 
order to determine the correct diagnoses 
are to be done.  The diagnoses should be 
in accordance with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. revised 1994).  If no such 
disorders are found, the examiner should 
so state.  

The examiner should also provide an 
opinion as to the  date of onset of any 
psychiatric disorder(s) (except PTSD) 
identified on examination.  What is the 
likelihood that any current psychiatric 
disorder had its onset during the 
veteran's active service?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

